                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

WILLIAM LLOYD HOLTZCLAW,          )
                                  )
     Plaintiff,                   )
                                  )
v.                                )          CV418-144
                                  )
MR. MILTON, MR. CIRONE,           )
                                  )
     Defendants.                  )


                                ORDER

     William Lloyd Holtzclaw, pro se and in forma pauperis, has

submitted a “Third Request for Production of Documents” on the Court

for filing. Doc. 28. His Certificate of Service indicates that he has also

served the request on defendants. Id. at 4. It is unclear what purpose

Holtzclaw believes he serves by giving the Court a copy of the request. If

plaintiff wishes to serve discovery on defendants, he must continue to do

so pursuant to the Federal Rules of Civil Procedure — meaning, any

discovery requests are only mailed to the party (or that party’s attorney)

from whom he seeks that discovery. See Fed. R. Civ. P. 5(b) (describing

procedure for service). The United States Marshal Service is not needed

for this purpose. Discovery requests are not filed with the Court. Fed. R.
Civ. P. 5(d) (initial disclosures and discovery requests/responses are not

filed until they are used for a motion or the court orders them to be filed).

     SO ORDERED, this         18th    day of April, 2019.

                                   ______________________________
                                    ____________________________
                                   CHRIS
                                    HRISTOPHER
                                       STOPHER
                                            ER
                                            E R L. RAY
                                   UNITED STATESS MAGISTRATE
                                                     GS      JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     2
